DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/055,600. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Aug 11, 2021 has been entered.
 

Status of Claims
Claim(s) 1-13 is/are currently pending and has/have been examined.
Claim(s) 9-13 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Aug 11, 2021 has been entered. Applicant’s Remarks filed on Aug 11, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, the 112(a) and 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 4-12 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkle et al (US 2011/0253887) in view of Zang et al (US 2014/0235493, already of record).

	Regarding Claim 1, Garfinkle teaches a container for detecting explosives in a protected object (see Garfinkle: “cargo shipment security system includes a flexible body configured to completely enclose and contain cargo”, Abstract; “Embodiments of the present invention provide apparatuses, systems, and associated methods for the trace detection of explosives, narcotics, and other illicit or hazardous materials within a security enclosure “, [0036]; “additional detection of explosives, narcotics, or hazardous chemicals can be performed in conjunction with the described embodiments of the present invention, for detecting intrusion or damage to an enclosure”, [0051]), the container comprising:
a window on the surface of the container that provides access to an interior of the container (see Garfinkle: “the security enclosure can be transparent or can have a transparent portion, such as a window, which provides a line of sight that enables a user to view the pressure reading”, [0047])
Garfinkle teaches that gauges or sensors can be either wholly contained within the security enclosure or integrated in the surface of the security enclosure (see Garfinkle: [0047]). 
Garfinkle does not explicitly teach the sensor being in the window. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have placed the sensor in the window of Garfinkle as the window is described to be on the surface of the container and the sensors are described as being able to be integrated into the surface of the container. Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the window of Garfinkle to include an integrated sensor, because Garfinkle teaches 

Modified Garfinkle does not specifically teach “wherein the window includes a screen having a semipermeable filter material configured to detect explosives in the protected object”.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate, with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also teaches that the substrate of the multimode gas sensor platform can include a plurality of holes (i.e. a semi-permeable screen filter) such that air can move through the substrate and come into contact with the nanofibers (see Zang: [0054]-[0055]; [0061]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Garfinkle to be a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as described by Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2).

Regarding Claim 2, modified Garfinkle teaches all the limitations as applied to Claim 1 and further teaches wherein the protected object is a prepackaged box (see Garfinkle: “the packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 3, modified Garfinkle teaches all the limitations as applied to Claim 1 and further teaches wherein the protected object is a ULD (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).
 
Regarding Claim 4, Garfinkle teaches a system for detecting explosives in a protected object (see Garfinkle: “cargo shipment security system includes a flexible body configured to completely enclose and contain cargo”, Abstract; “Embodiments of the present invention provide apparatuses, systems, and associated methods for the trace detection of explosives, narcotics, and other illicit or hazardous materials within a security enclosure “, [0036]; “additional detection of explosives, narcotics, or hazardous chemicals can be performed in conjunction with the described embodiments of the present invention, for detecting intrusion or damage to an enclosure”, [0051]), the system comprising:
a hollow container that houses the protected object (see Garfinkle: “cargo shipment security system includes a flexible body configured to completely enclose and contain cargo”, Abstract; Fig 1B)
a window on a surface of the hollow container (see Garfinkle: “the security enclosure can be transparent or can have a transparent portion, such as a window, which provides a line of sight that enables a user to view the pressure reading”, [0047])
Garfinkle teaches that gauges or sensors can be either wholly contained within the security enclosure or integrated in the surface of the security enclosure (see Garfinkle: [0047]). 
Garfinkle does not explicitly teach the sensor being in the window. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the window of Garfinkle to include an integrated sensor, because Garfinkle teaches that both the window and the integrated sensor can be located on the surface on the container (see Garfinkle: [0047]).

Modified Garfinkle does not specifically teach the window “comprising a semipermeable detection layer” nor “wherein the semipermeable detection layer includes a nanowire grid rthat detects explosive material within the hollow container”.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate, with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also teaches that the substrate of the multimode gas sensor platform can include a plurality of holes (i.e. a semi-permeable screen filter) such that air can move through the substrate and come into contact with the nanofibers (see Zang: [0054]-[0055]; [0061]; Fig 2). 


Regarding Claim 5, modified Garfinkle teaches all the limitations as applied to Claim 4 and further teaches wherein the protected object is a prepackaged box (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 6, modified Garfinkle teaches all the limitations as applied to Claim 4 and further teaches wherein the protected object is a cargo container (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 7, modified Garfinkle teaches all the limitations as applied to Claim 4 and further teaches wherein the protected object is a ULD (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 8, modified Garfinkle teaches all the limitations as applied to Claim 4 and further teaches wherein the detection layer is infused with at least one of an explosive detecting chemical or a nano substance that illuminates in the presence of explosive particultes or vapors (see Claim 4: modification of porous structure of Brasfield to have a grid of nanowires to detect distinct explosives as in Zang; Zang describes the nanowires being capable of an optical response; Zang: [0005]-[0009]; [0040]-[0044])). 

Regarding Claim 9, Garfinkle teaches a container for detecting explosives in a protected object (see Garfinkle: “cargo shipment security system includes a flexible body configured to completely enclose and contain cargo”, Abstract; “Embodiments of the present invention provide apparatuses, systems, and associated methods for the trace detection of explosives, narcotics, and other illicit or hazardous materials within a security enclosure “, [0036]; “additional detection of explosives, narcotics, or hazardous chemicals can be performed in conjunction with the described embodiments of the present invention, for detecting intrusion or damage to an enclosure”, [0051]), the container comprising:
a port on the surface of the container that provides access to an interior of the container (see Garfinkle: “the security enclosure can be transparent or can have a transparent portion, such as a window, which provides a line of sight that enables a user to view the pressure reading”, [0047]; the examiner notes that the window is deemed to be equivalent to a port)
Garfinkle teaches that gauges or sensors can be either wholly contained within the security enclosure or integrated in the surface of the security enclosure (see Garfinkle: [0047]). 
Garfinkle does not explicitly teach the sensor being in the window. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have placed the sensor in the port of Garfinkle as the port is described to be on the surface of the container and the sensors are described as being able to be integrated into the surface of the container. Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).


Modified Garfinkle does not specifically teach “a screen covering at least a portion of the port, wherein the screen includes a semipermeable filter”.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate, with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also teaches that the substrate of the multimode gas sensor platform can include a plurality of holes (i.e. a semi-permeable screen filter) such that air can move through the substrate and come into contact with the nanofibers (see Zang: [0054]-[0055]; [0061]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Garfinkle to be a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as described by Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2).



Regarding Claim 12, modified Garfinkle teaches all the limitations as applied to Claim 9 and further teaches wherein the protected object is a prepackaged box (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 13, modified Garfinkle teaches all the limitations as applied to Claim 9 and further teaches wherein the protected object is a ULD (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkle et al (US 2011/0253887) in view of Zang et al (US 2014/0235493, already of record) and in further view of Herman (CN 101163558, see attached document).

Regarding Claim 11, modified Garfinkle teaches all the limitations as applied to Claim 9. Modified Garfinkle teaches the protected object being a package (see Garfinkle: “the contents packages, containers, cargo, shipments, and any other contents 118”, [0061]).
Modified Garfinkle does not teach wherein the protected object is an envelope. 
However, Herman teaches the analogous art of a screening device for screening mail items, including screening said items for explosives (see Herman: Abstract; Page 4/31). Herman further teaches that mail items can include envelopes (see Herman: Page 2/31). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the item being tested and/or evaluated with the method of modified Garfinkle to include envelopes as described by Herman, because Herman describes that mail items such as envelopes can be screened for explosives (see Herman: Abstract; Page 2/31; Page 4/31).


Response to Arguments
Applicant's Arguments, filed on Aug 11, 2021, towards the previous prior art rejections on Page(s) 5-12 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798